In an action to foreclose a mortgage, the defendant Mona Hirsch Oppenheim appeals as limited by her brief, (1) from so much of a judgment of the Supreme Court, Nassau County (Kohn, J.), entered March 30, 1994, as granted the plaintiff’s motion for a judgment of foreclosure and sale of the mortgaged premises, and (2) from so much of an order of the same court, entered *572December 29, 1994, as denied her motion to set aside the judgment of foreclosure.
Ordered that the judgment and order are affirmed insofar as appealed from, with one bill of costs.
The record establishes that the plaintiff properly served the
instant judgment of foreclosure and sale with notice of entry upon the appellant.
The appellant’s remaining contentions, raised for the first time on appeal, are not properly before this Court. Bracken, J. P., O’Brien, Pizzuto and Krausman, JJ., concur.